BLD-229                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1252
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                 ROBERT B. LYNN,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D.C. Criminal No. 2-09-cr-00279-003)
                        District Judge: Honorable Alan N. Bloch
                      ____________________________________

Submitted for Possible Dismissal Due to a Jurisdictional Defect, Summary Action Under
  Third Circuit LAR 27.4 and I.O.P. 10.6, or issuance of a Certificate of Appealability
                                    April 21, 2016
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                               (Opinion filed: May 4, 2016)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Robert Lynn appeals from an order of the United States District

Court for the Western District of Pennsylvania dismissing his § 2241 petition for lack of

jurisdiction. As the appeal does not present a substantial question, we will summarily

affirm the decision of the District Court.

                                              I.

       Following a 2011 jury trial in the United States District Court for the Western

District of Pennsylvania, Lynn was convicted of a number of fraud-related charges, and

sentenced by the District Court to a 180-month term of imprisonment. We affirmed the

judgment at C.A. No. 12-1016. Lynn then filed a § 2255 motion, which the District

Court denied. Several months later, Lynn filed the instant petition under section 2241,

claiming that his “constitutional rights were violated repeatedly prior [to] and during

trial” based primarily on the government’s alleged confiscation of funds which Lynn

apparently intended to use to pay his defense counsel. The District Court entered an

order directing Lynn to show cause why his petition should not be dismissed as an

unauthorized successive § 2255 motion. After Lynn responded, the District Court

dismissed his petition for lack of jurisdiction, treating it as a successive § 2255 motion

brought without authorization from this Court. This timely appeal ensued.1




1
 The District Court’s order was entered on September 30, 2015. Although Lynn did not
appeal until January 26, 2016, the appeal is not untimely because the District Court did
not comply with the separate order requirement. See Fed. R. Civ. P. 58(a); Fed. R. App.
P. 4(a)(7)(A)(ii).
                                              2
                                             II.

        We have jurisdiction under 28 U.S.C. § 1291 and review de novo the District

Court’s dismissal of Lynn’s habeas petition. Ballentine v. United States, 486 F.3d 806,

808 (3d Cir. 2007). We may summarily affirm the District Court where “it clearly

appears that no substantial question is presented or that subsequent precedent or a change

in circumstances warrants such action.” 3d Cir. I.O.P. 10.6 (2015).

       We detect no error in the District Court’s dismissal of Lynn’s petition because his

claims – which all relate to the validity of his federal conviction and sentence – must

normally be raised in a § 2255 motion. Because he has already filed one and lost on the

merits, he may not file another without obtaining our permission.2 See 28 U.S.C. §

2255(h); Burton v. Stewart, 549 U.S. 147, 152-53 (2007). And as the District Court

explained, he may not use section 2241 instead unless he shows that such a motion would

be “inadequate of ineffective.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir.

2002). None of his claims meet that standard.

       Accordingly, we will summarily affirm the decision of the District Court.3




2
  We also note that when Lynn filed his initial § 2255 motion, raising only one ineffective
assistance claim, the District Court advised him that he would be prohibited from filing
successive motions without first obtaining our permission. The District Court extended
Lynn the opportunity to amend his motion, which he declined.
3
  To the extent a certificate of appealability is required, we decline to issue one.
                                             3